EXHIBIT FORM OF CAPE TOWN ADDENDUM TO AIRCRAFT LEASE AGREEMENT FAA Authorization Code: International Registry File Numbers: (Airframe): (Engine No. 1): (Engine No. 2): THIS ADDENDUM (this “Addendum”) dated as of September1, 2008 amends and supplements that certain Aircraft Lease Agreement (as amended to the date hereof and as may be amended from time to time and as more particularly described in Annex I attached hereto, the “Lease”) with respect to the Aircraft as more particularly described in Annex I attached hereto (the “Aircraft”) between CFS Air, LLC, with an office at 44 Old Ridgebury Road, Danbury, CT 06810-5105 (together with its successors and assigns, if any “Lessor”) and Air Logistics, L.L.C., a limited liability company organized and existing under the laws of the State of Louisiana with its mailing address and chief place of business at 4605 Industrial Drive, New Iberia, LA 70560 (“Lessee”).Capitalized terms not otherwise defined herein shall have the meanings set forth in the Lease. 1.Preconditions to the Addendum.
